


REGISTRATION RIGHTS AGREEMENT
THIS REGISTRATION RIGHTS AGREEMENT (this "Agreement" ) is made and entered into
as of March 1, 2013 among CLEARWIRE CORPORATION, a Delaware Corporation (the
"Parent" ), CLEARWIRE COMMUNICATIONS LLC, a Delaware limited liability company
(the "Company" ), and CLEARWIRE FINANCE, INC., a Delaware corporation ("Finance
Co" and, together with the Company, the "Issuers"), the entities listed on
Schedule 1 hereto (as defined below) (the "Guarantors") and SPRINT NEXTEL
CORPORATION (the "Purchaser").
The Issuers, the Parent and the Purchaser are parties to a Note Purchase
Agreement, dated December 17, 2012, as amended by the First Amendment to the
Note Purchase Agreement, dated as of January 31, 2013, and the Second Amendment
to the Note Purchase Agreement, dated as of February 26, 2013 (as amended, the
"Purchase Agreement" ), which provides for the sale by the Issuers to the
Purchaser of up to $800,000,000 aggregate principal amount of the Issuers' 1.00%
Exchangeable Notes due 2018, of which $80,000,000 aggregate principal amount
thereof will be issued on the date hereof (the "Initial Notes"), with the
remainder to be issued in accordance with the terms of, and subject to certain
conditions contained, in the Purchase Agreement (the "Additional Notes" and,
together with the Initial Notes, the "Notes").
In order to induce the Purchaser to enter into the Purchase Agreement, each of
the Issuers, the Guarantors and the Parent has agreed to provide to the
Purchaser and its direct and indirect transferees the registration rights set
forth in this Agreement.
In consideration of the foregoing, the parties hereto agree as follows:
1.    Definitions. Capitalized terms used herein without definition shall have
the respective meanings ascribed to them in the Purchase Agreement. As used in
this Agreement, the following capitalized defined terms shall have the following
meanings:
"Additional Notes" shall have the meaning set forth in the preamble to this
Agreement.
"Advice" shall have the meaning set forth in the last paragraph of Section 3
hereof.
"Affiliate" has the same meaning as given to that term in Rule 405 under the
Securities Act or any successor rule thereunder.
"Automatic Shelf Registration Statement" shall mean a Registration Statement
filed by a Well-Known Seasoned Issuer which shall become effective upon filing
thereof pursuant to General Instruction I.D of Form S-3.
"Business Day" means any day other than a Saturday, a Sunday, or a day on which
banking institutions in New York, New York are authorized or required by law or
executive order to remain closed.
“Class A Common Stock” means Class A common stock of the Parent, par value
$0.0001 per share.
"Class B Common Stock" means Class B common stock of the Parent, par value
$0.0001 per share.
"Class B Units" means Class B common units of the Company.
"Common Shares" means the shares of common stock of the Parent, par value
$0.0001 per share, which are deliverable upon (a) exchange of the Notes or (b)
the exchange by the Purchaser of Class B Common Stock and Class B Units issued
to the Purchaser upon exchanges of the Notes.
"Company" shall have the meaning set forth in the preamble to this Agreement and
also includes the Company's successors and permitted assigns.
"Effective Date" shall mean the date the initial Shelf Registration Statement
becomes effective or, in the case of designation of an Automatic Shelf
Registration Statement as the Shelf Registration Statement, the date a
Prospectus is first made available thereunder for use by the Holders.
"Effectiveness Deadline" shall mean the 135th day following the Trigger Date.
"Effectiveness Period" shall have the meaning set forth in Section 2(a)(iv)
hereof.
"Exchange Act" shall mean the Securities Exchange Act of 1934, as amended from
time to time, and the rules and regulations of the SEC thereunder.
"Filing Deadline" shall mean the 45th day following the Trigger Date.
"Finance Co" shall have the meaning set forth in the preamble to this Agreement
and also includes the Finance Co's successors and permitted assigns.
"FINRA" means the Financial Industry Regulatory Authority, Inc.
"Holder" shall mean the Purchaser, for so long as the Purchaser own any
Registrable Securities, and the Purchaser's respective successors, assigns and
direct and indirect transferees who become registered owners of Registrable
Securities.
"Indemnified Person" shall have the meaning set forth in Section 4(c) hereof.
"Indemnifying Person" shall have the meaning set forth in Section 4(c) hereof.
"Indenture" shall mean the Indenture dated as of the Initial Issue Date among
the Issuers, the Guarantors and the Trustee, pursuant to which the Notes are
being issued, and in accordance with which the Exchange Securities (as defined
in the Purchase Agreement) may be issued, as the same may be amended,
supplemented, waived or otherwise modified from time to time in accordance with
the terms thereof.
"Initial Issue Date" shall mean the date of original issuance of the Initial
Notes.
"Initial Notes" shall have the meaning set forth in the preamble to this
Agreement.
"Inspectors" shall have the meaning set forth in Section 3(j) hereof.
"Liquidated Damages" shall have the meaning set forth in Section 2(e) hereof.
"Majority Holders" shall mean the Holders collectively holding a majority of the
aggregate amount of Common Shares that have been issued and/or may be issued in
future.
"Notes" shall have the meaning set forth in the preamble to this Agreement.
"Parent" shall have the meaning set forth in the preamble to this Agreement and
also includes the Parent's successors and permitted assigns.
"Person" shall mean an individual, partnership, corporation, trust or
unincorporated organization, limited liability corporation, or a government or
agency or political subdivision thereof.
"Prospectus" shall mean the prospectus included in a Shelf Registration
Statement, including any preliminary prospectus, any issuer "free writing
prospectus," as such term is defined in Rule 433 under the Securities Act, and
any such prospectus as amended or supplemented by any prospectus supplement,
including a prospectus supplement with respect to the terms of the offering of
any portion of the Registrable Securities covered by a Shelf Registration
Statement, and by all other amendments and supplements to a prospectus,
including post-effective amendments, and, in each case, including all documents
incorporated by reference therein.
"Purchaser" shall have the meaning set forth in the preamble to this Agreement.
"Purchase Agreement" shall have the meaning set forth in the preamble to this
Agreement.
"Questionnaire" shall have the meaning set forth in Section 2(a)(ii) hereof.
"Records" shall have the meaning set forth in Section 3(j) hereof.
"Registration Default" shall have the meaning set forth in Section 2(e) hereof.
"Registrable Securities" shall mean the Common Shares; provided, however, that
the Common Shares shall cease to be Registrable Securities upon the earliest of
(l) a Shelf Registration Statement with respect to such Common Shares for the
resale thereof having been declared effective under the Securities Act and such
Common Shares having been disposed of pursuant to such Shelf Registration
Statement (2) such Common Shares having ceased to be outstanding.
"Registration Expenses" shall mean any and all expenses incident to performance
of or compliance by the Issuers, the Guarantors and the Parent with this
Agreement, including without limitation: (i) all SEC or FINRA registration and
filing fees, (ii) all fees and expenses incurred in connection with compliance
with state securities or blue sky laws (including reasonable fees and
disbursements of one counsel for Holders as a group (which counsel shall be
selected by the Majority Holders and which counsel may also be counsel for the
Purchaser) in connection with blue sky qualification of any of the Registrable
Securities) and compliance with the rules of FINRA, (iii) all expenses of any
Persons in preparing or assisting in preparing, word processing, printing and
distributing any Shelf Registration Statement, any Prospectus and any amendments
or supplements thereto, and in preparing or assisting in preparing, printing and
distributing any securities sales agreements and other documents relating to the
performance of and compliance with this Agreement, (iv) all rating agency fees,
(v) the reasonable fees and disbursements of the Trustee and its counsel,
(vi) the fees and disbursements of counsel for the Issuers, the Guarantors, the
Parent and, in the case of a Shelf Registration Statement, the reasonable fees
and disbursements of one counsel for the Holders (which counsel shall be
selected by the Majority Holders and which counsel may also be counsel for the
Purchaser), (vii) the fees and disbursements of the independent certified public
accountants of the Issuers, the Guarantors and the Parent, including the
expenses of any "comfort" letters required by or incident to the performance of
and compliance with this Agreement, and (viii) the reasonable fees and expenses
of any special experts retained by the Issuers, the Guarantors or the Parent in
connection with the Shelf Registration Statement.
"SEC" shall mean the Securities and Exchange Commission.
"Securities Act" shall mean the Securities Act of 1933, as amended from time to
time.
"Shelf Registration" shall mean a registration effected pursuant to Section 2(a)
hereof.
"Shelf Registration Statement" shall mean a "shelf" registration statement of
the Parent pursuant to the provisions of Section 2(a) hereof which covers
Registrable Securities on Form S-3 or, if not then available to the Parent, on
another appropriate form under Rule 415 under the Securities Act, or any similar
rule that may be adopted by the SEC, and all amendments and supplements to such
registration statement, including post-effective amendments, in each case
including the Prospectus contained therein, all exhibits thereto and all
documents incorporated by reference therein.
"Suspension Period" shall have the meaning set forth in Section 2(a)(iv).
"Trigger Date" shall mean the earlier of (i) date on which the Purchase
Agreement is terminated in accordance with its terms and (ii) October 1, 2013.
"Trustee" shall mean the trustee with respect to the Notes under the Indenture.
"Well-Known Seasoned Issuer" shall have the meaning set forth in Rule 405 under
the Securities Act.
2.    Registration Under the Securities Act.
(a)    Shelf Registration.
(i)    The Parent shall file or cause to be filed (or otherwise designate an
existing Shelf Registration Statement previously filed with the SEC, if
applicable, as) a Shelf Registration Statement providing for the sale by the
Holders of all of the Registrable Securities, on or prior to the Filing
Deadline. If the Shelf Registration Statement is not an Automatic Shelf
Registration Statement, the Parent shall use its reasonable best efforts to have
such Shelf Registration Statement declared effective by the SEC as promptly as
practicable after filing thereof, but in any event on or prior to the
Effectiveness Deadline. If the Shelf Registration Statement is an Automatic
Shelf Registration Statement, the Parent shall use its reasonable best efforts
to prepare and file a supplement to the Prospectus to cover resales of the
Registrable Securities by the Holders as promptly as practicable after filing
thereof, but in any event on or prior to the Effectiveness Deadline.
(ii)    Notwithstanding any other provision hereof, no Holder of Registrable
Securities shall be entitled to include any of its Registrable Securities in any
Shelf Registration Statement pursuant to this Agreement unless and until such
Holder agrees in writing to be bound by all of the provisions of this Agreement
applicable to such Holder and the Holder furnishes to the Issuers and the Parent
a fully completed notice and questionnaire in the form attached hereto as
Appendix A (the "Questionnaire") and such other information in writing as the
Issuers and the Parent may reasonably request in writing for use in connection
with the Shelf Registration Statement or Prospectus included therein and in any
application to be filed with or under state securities laws. Each of the Issuers
and the Parent shall issue a press release through a reputable national newswire
service of its filing (or intention to designate an Automatic Shelf Registration
Statement, if applicable, as) the Shelf Registration Statement and of the
anticipated Effective Date thereof. In order to be named as a selling
securityholder in the Prospectus at the time it is first made available for use,
each Holder must furnish the completed Questionnaire and such other information
that the Issuers and the Parent may reasonably request in writing, if any, to
the Issuers and the Parent in writing no later than the tenth Business Day prior
to the anticipated Effective Date as announced in the press release. Each Holder
as to which any Shelf Registration is being effected agrees to furnish to the
Issuers and the Parent all information with respect to such Holder necessary to
make the information previously furnished to the Issuers and the Parent by such
Holder not materially misleading.
(iii)    From and after the Effective Date, upon receipt of a completed
Questionnaire, and such other information that the Issuers and the Parent may
reasonably request in writing, if any, each of the Issuers and the Parent will
use its reasonable best efforts to file as promptly as reasonably practicable
but in any event on or prior to the tenth Business Day after receipt of such
information (or, if a Suspension Period is then in effect or initiated within
five Business Day following the date of receipt of such information, the tenth
Business Day following the end of such Suspension Period) either (i) if then
permitted by the Securities Act or the rules and regulations thereunder (or
then-current SEC interpretations thereof), a supplement to the Prospectus naming
such Holder as a selling securityholder and containing such other information as
necessary to permit such Holder to deliver the Prospectus to purchasers of the
Holder's Common Shares, or (ii) if it is not then permitted under the Securities
Act or the rules and regulations thereunder (or then-current SEC interpretations
thereof) to name such Holder as a selling securityholder in a supplement to the
Prospectus, a post-effective amendment to the Shelf Registration Statement or an
additional Shelf Registration Statement as necessary for such Holder to be named
as a selling securityholder in the Prospectus contained therein to permit such
Holder to deliver the Prospectus to purchasers of the Holder's Common Shares
(subject, in the case of either clause (i) or clause (ii), to the Issuers' and
the Parent's right to suspend use of the Shelf Registration Statement as
described in Section 2(a)(iv) hereof). The Issuers and the Parent shall not be
required to file more than three supplements to the Prospectus, post-effective
amendments or additional Shelf-Registration Statements in any fiscal quarter for
all Holders.
(iv)    The Parent agrees to use its reasonable best efforts to keep the Shelf
Registration Statement continuously effective and the Prospectus usable for
resales until there are no Registrable Securities outstanding (the
"Effectiveness Period" ); provided, however, that for an aggregate of 45 days or
less (whether or not consecutive) in any three-month period, and for an
aggregate of 90 days or less (whether or not consecutive) in any 12-month
period, the Issuers and the Parent shall be permitted, by giving written notice
to the Holders of Registrable Securities, to suspend sales thereof if the Shelf
Registration Statement is no longer effective or usable for resales due to
circumstances relating to pending corporate developments, public filings with
the SEC and similar events, or because the Prospectus contains an untrue
statement of a material fact or omits to state a material fact required to be
stated therein or necessary in order to make statements therein not misleading
(any period of suspension hereunder, a "Suspension Period"). The Issuers and the
Parent need not specify the nature of the event giving rise to a suspension in
any notice to Holders of the existence of such a suspension. Each Holder, by its
accepting of the Notes, agrees to hold any such suspension notice in response to
a notice of a proposed sale in confidence. However, if the disclosure giving
rise to a Suspension Period relates to a proposed or pending material business
transaction, the disclosure of which the board of directors of the Parent
determines in good faith would be reasonably likely to impede the Parent's
ability to consummate such transaction, or would otherwise be seriously
detrimental to the Parent and its subsidiaries taken as whole, the Issuers and
the Parent may extend the Suspension Period from 45 days to 60 days in any
three-month period or from 90 days to 120 days in any 12-month period. If any
Shelf Registration Statement ceases to be effective or usable for resales by
Holders for any reason (other than by reason of any such Holder's failure to
provide a Questionnaire, in which case the provisions of Section 2(a)(ii) or
2(a)(iii) hereof shall apply) at any time during the Effectiveness Period, each
of the Issuers and the Parent shall, subject to the proviso above relating to
Suspension Periods, use its reasonable best efforts to promptly cause such Shelf
Registration Statement to become effective under the Securities Act, and in any
event shall, within ten Business Days of such cessation of effectiveness or
usability (or if applicable after the end of the Suspension Period), (i) file
with the SEC one or more supplements to the Prospectus, post-effective
amendments or reports under the Exchange Act in a manner reasonably expected to
obtain the withdrawal of any order suspending the effectiveness of such Shelf
Registration Statement, or (ii) file with the SEC an additional Shelf
Registration Statement. If a post-effective amendment or an additional Shelf
Registration Statement is filed, Parent shall use its reasonable best efforts to
(A) cause such post-effective amendment or Shelf Registration Statement to
become effective under the Securities Act as promptly as practicable after such
filing, but in no event later than 30 days, in the case of a post-effective
amendment, and 60 days, in the case of a Shelf Registration Statement, after the
date Parent is required to file such post-effective amendment or new Shelf
Registration Statement, and (B) keep such post-effective amendment or Shelf
Registration Statement continuously effective until the end of the Effectiveness
Period.
(v)    If the Shelf Registration Statement is not an Automatic Shelf
Registration Statement, the Issuers and the Parent shall not permit any
securities other than (i) the Parent's issued and outstanding securities
currently possessing registration rights and (ii) the Registrable Securities to
be included in the Shelf Registration. The Issuers and the Parent will provide
to each Holder named therein a reasonable number of copies of the Prospectus
which is a part of the Shelf Registration Statement, notify each such Holder of
the Effective Date and take such other actions as are required to permit
unrestricted resales of the Registrable Securities by such Holder. Each of the
Issuers and the Parent further agrees to supplement or amend the Shelf
Registration Statement or supplement the Prospectus if and as required by the
rules, regulations or instructions applicable to the registration form used by
the Issuers and the Parent for such Shelf Registration Statement or by the
Securities Act or by any other rules and regulations thereunder for shelf
registrations, and each of the Issuers and the Parent agrees to furnish to the
Holders of Registrable Securities copies of any such supplement or amendment
promptly after its being used or filed with the SEC.
(b)    Listing. The Parent will use reasonable efforts to cause the Common
Shares to be listed or otherwise eligible for full trading privileges on the
principal national securities exchange (currently the NASDAQ Global Select
Market) on which the Class A Common Stock is then listed, in each case not later
than the date on which a Registration Statement covering such shares becomes
effective or such shares are issued by the Parent to a Holder, whichever is
later. The Parent will promptly notify the Holders of, and confirm in writing,
the delisting of the Common Shares by such exchange.
(c)    Expenses. The Issuers, the Guarantors and the Parent shall, jointly and
severally, pay all Registration Expenses in connection with any Shelf
Registration Statement filed pursuant to Section 2(a) hereof. The Holders shall
bear all discounts or commissions attributable to the sale of Registrable
Securities by the Holders, or any legal fees and expenses of counsel to the
Holders and any broker/dealer or other financial intermediary or agent engaged
by Holders and all other expenses incurred in connection with the performance by
the Holders of their obligations under the terms of this Agreement.
(d)    Effective Shelf Registration Statement. If, after the Effective Date the
offering of Registrable Securities pursuant to a Shelf Registration Statement is
interfered with by any stop order, injunction or other order or requirement of
the SEC or any other governmental agency or court, such Shelf Registration
Statement will be deemed not to have been effective during the period of such
interference, until the offering of Registrable Securities pursuant to such
Shelf Registration Statement may legally resume. Each of the Issuers and the
Parent will be deemed not to have used its reasonable best efforts to cause a
Shelf Registration Statement to become, or to remain, effective during the
requisite period if it voluntarily takes any action that would result in any
such Shelf Registration Statement not being declared effective or that would
result in the Holders of Registrable Securities covered thereby not being able
to offer and sell such Registrable Securities during that period, unless such
action is required by applicable law or permitted by Section 2(a)(iv) hereof.
(e)    Liquidated Damages. In the event that:
(i)    a Shelf Registration Statement is not filed with the SEC or designated as
such by the Parent, as applicable, on or prior to the Filing Deadline, then
liquidated damages ("Liquidated Damages" ) shall accrue on the principal amount
of the Notes at a rate equal to 0.25% per annum for the first 60-day period from
the day following such Filing Deadline, and thereafter at a rate per annum of
0.50% of the principal amount of the Notes;
(ii)    (x) a Shelf Registration Statement is not declared effective by the SEC,
or (y) if the Issuers and the Parent shall have designated a previously filed
and effective Shelf Registration Statement as the Shelf Registration Statement
for purposes of this Agreement, the Issuers and the Parent shall not have filed
a supplement to the Prospectus to cover resales of the Registrable Securities by
the Holders, in the case of either (x) or (y), on or prior to the Effectiveness
Deadline, then Liquidated Damages shall accrue on the principal amount of the
Notes at a rate equal to 0.25% per annum for the first 60-day period from the
day following such Effectiveness Deadline, and thereafter at a rate per annum of
0.50% of the principal amount of the Notes;
(iii)    following the Effective Date, a Shelf Registration Statement is filed
and has become effective under the Securities Act, but then ceases to be
effective (without being succeeded immediately by an additional Shelf
Registration Statement that is filed and immediately becomes effective) or
usable for the offer and sale of the Registrable Securities, other than as a
result of a requirement to file a post-effective amendment or supplement to the
Prospectus to make changes to the information regarding selling securityholders
or the plan of distribution provided for therein, and (1) the Parent does not
cure the lapse of effectiveness or usability within ten Business Days (or, if a
Suspension Period is then in effect, within ten Business Days following the
expiration of such Suspension Period), or (2) if any Suspension Period or
Periods, when aggregated, exceed 45 days (or, if applicable, 60 days) in any
three-month period or 90 days (or, if applicable, 120 days) in any 12-month
period, then, commencing with the 46th day (or, if applicable, the 61st day) in
such three-month period or the 91st day (or, if applicable, the 121st day) in
such 12-month period, as the case may be, then Liquidated Damages shall accrue
on the principal amount of the Notes at a rate equal to 0.25% per annum for the
first 60-day period from the day following the 45th or 90th day, as the case may
be, and thereafter at a rate per annum of 0.50% of the principal amount of the
Notes (each of the events described in clauses (i) through (iii) above, a
"Registration Default");
provided, however, that in no event shall Liquidated Damages accrue at a rate
per annum exceeding 0.50% of the principal amount of the Notes; and provided
further that Liquidated Damages on the principal amount of the Notes as a result
thereof shall cease to accrue:
(1)    upon the filing or designation of a Shelf Registration Statement (in the
case of clause (i) above);
(2)    upon the Effective Date (in the case of clause (ii) above); or
(3)    upon such time as the Shelf Registration Statement which had ceased to
remain effective or usable for resales again becomes effective and usable for
resales (in the case of clause (iii) above).
Any amounts of Liquidated Damages due pursuant to Section 2(e) will be payable
in cash on the next succeeding interest payment date to Holders on the relevant
record dates for the payment of interest. Liquidated Damages on the Notes shall
be computed on the basis of a 360-day year of twelve 30-day months.
Notwithstanding any provision in this Agreement, in no event shall Liquidated
Damages accrue to holders of Common Shares issued upon exchange of Notes. If any
Note ceases to be outstanding during any period for which Liquidated Damages are
accruing, the Issuers and the Parent will prorate the Liquidated Damages payable
with respect to such Note.
The Issuers shall provide the Trustee prompt written notice of any Registration
Default giving rise to the payment of Liquidated Damages and of the cure of any
such Registration Default such that Liquidated Damages have ceased to accrue.
(f)    Specific Enforcement. Without limiting the remedies available to the
Holders, each of the Issuers and the Parent acknowledges that any failure by it
to comply with its obligations under Section 2(a) hereof may result in material
irreparable injury to the Holders for which there is no adequate remedy at law,
that it would not be possible to measure damages for such injuries precisely and
that, in the event of any such failure, any Holder may obtain such relief as may
be required to specifically enforce the Issuers' and the Parent's obligations
under Section 2(a) hereof.
3.    Registration Procedures. In connection with the obligations of the Issuers
and the Parent, as applicable, with respect to the Shelf Registration Statement
pursuant to Section 2(a) hereof, each of the Issuers, the Guarantors and the
Parent, as applicable, shall use its reasonable best efforts to:
(a)    prepare and file with the SEC or designate a Shelf Registration Statement
as prescribed by Section 2(a)(i) hereof within the relevant time period
specified in Section 2(a)(i) hereof on the appropriate form under the Securities
Act, which form shall (i) be selected by the Parent, (ii) be available for the
sale of the Registrable Securities by the selling Holders thereof, and
(iii) comply as to form in all material respects with the requirements of the
applicable form and include or incorporate by reference all financial statements
required by the SEC to be filed therewith; the Parent shall use its reasonable
best efforts to cause such Shelf Registration Statement to become effective and
remain effective and the Prospectus usable for resales in accordance with
Section 2 hereof;
(b)    prepare and file with the SEC such amendments and post-effective
amendments to the Shelf Registration Statement as may be necessary to keep such
Shelf Registration Statement effective for the Effectiveness Period, and cause
each Prospectus to be supplemented, if so determined by the Parent or requested
by the SEC and subject to the provisions of Section 2(a)(iv) hereof, by any
required prospectus supplement and as so supplemented, to be filed pursuant to
Rule 424 (or any similar provisions then in force) under the Securities Act, and
comply with the provisions of the Securities Act, the Exchange Act and the rules
and regulations promulgated thereunder applicable to it with respect to the
disposition of all securities covered by a Shelf Registration Statement during
the Effectiveness Period in accordance with the intended method or methods of
distribution by the selling Holders thereof described in this Agreement;
(c)    (i) furnish to each Holder of Registrable Securities included in the
Shelf Registration Statement without charge, as many copies of each Prospectus,
including each preliminary prospectus, and any amendment or supplement thereto,
and such other documents as such Holder may reasonably request, in order to
facilitate the public sale or other disposition of the Registrable Securities
and (ii) consent to the use of the Prospectus or any amendment or supplement
thereto by each of the selling Holders of Registrable Securities included in the
Shelf Registration Statement in connection with the offering and sale of the
Registrable Securities covered by the Prospectus or any amendment or supplement
thereto;
(d)    register or qualify the Registrable Securities under all applicable state
securities or "blue sky" laws of such jurisdictions by the time the applicable
Shelf Registration Statement has become effective under the Securities Act as
any Holder of Registrable Securities covered by a Shelf Registration Statement
shall reasonably request in writing in advance of such date of effectiveness,
and do any and all other acts and things which may be reasonably necessary or
advisable to enable such Holder to consummate the disposition in each such
jurisdiction of such Registrable Securities owned by such Holder; provided,
however, that the Parent shall not be required to (i) qualify as a foreign
entity or as a dealer in securities in any jurisdiction where it would not
otherwise be required to qualify but for this Section 3(d), (ii) file any
general consent to service of process in any jurisdiction where it would not
otherwise be subject to such service of process or (iii) subject itself to
taxation in any such jurisdiction if it is not then so subject;
(e)    promptly notify each Holder of Registrable Securities who has properly
submitted a Questionnaire and promptly confirm such notice in writing (i) when a
Shelf Registration Statement has become effective and when any post-effective
amendments thereto become effective, (ii) of the issuance by the SEC or any
state securities authority of any stop order suspending the effectiveness of a
Shelf Registration Statement or the qualification of the Registrable Securities
in any jurisdiction described in Section 3(d) hereof or the initiation of any
proceedings for that purpose, (iii) of the happening of any event as a result of
which the Prospectus included in such Registration Statement, as then in effect,
includes an untrue statement of a material fact or omits to state any material
fact required to be stated therein or necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading,
and (iv) of the reasonable determination of the Issuers and the Parent that a
post-effective amendment to the Shelf Registration Statement would be
appropriate;
(f)    obtain the withdrawal of any order suspending the effectiveness of the
Shelf Registration Statement as soon as practicable and in any event as required
by Section 2 or 3 herefore, and promptly notify each Holder of the withdrawal of
any such order;
(g)    furnish to each Holder of Registrable Securities who has properly
submitted a Questionnaire, without charge, at least one conformed copy of the
Shelf Registration Statement relating to such Shelf Registration and any
post-effective amendment thereto (without documents incorporated therein by
reference or exhibits thereto, unless requested);
(h)    cooperate with the selling Holders of Registrable Securities to
facilitate the timely preparation and delivery of certificates representing
Registrable Securities to be sold and not bearing any restrictive legends and
registered in such names as the selling Holders or the underwriters may
reasonably request at least two Business Days prior to the closing of any sale
of Registrable Securities pursuant to the Shelf Registration Statement;
(i)    promptly after the occurrence of any event specified in Section 3(e)(ii)
or 3(e)(iii) (subject to the grace periods set forth in Section 2(a)(iv))
hereof, prepare a supplement or post-effective amendment to the Shelf
Registration Statement or the related Prospectus or any document incorporated
therein by reference or file any other required document so that, as thereafter
delivered to the purchasers of the Registrable Securities, such Prospectus will
not include any untrue statement of a material fact or omit to state a material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; and the Issuers and the Parent shall
notify each Holder to suspend use of the Prospectus as promptly as practicable
after the occurrence of such an event, and each Holder hereby agrees to suspend
use of the Prospectus until the Parent has amended or supplemented the
Prospectus to correct such misstatement or omission;
(j)    make reasonably available for inspection by a representative of the
Holders of the Registrable Securities, (collectively, the "Inspectors"), at the
offices where normally kept, during the Issuers' and the Parent's normal
business hours, all financial and other records, pertinent organizational and
operational documents and properties of the Issuers, the Parent and their
respective subsidiaries (collectively, the "Records" ) as shall be reasonably
necessary to enable them to exercise any applicable due diligence
responsibilities, and cause the officers, trustees and employees of the Parent
and its subsidiaries to supply all relevant information in each case reasonably
requested by any such Inspector in connection with such Shelf Registration
Statement. If the Parent and the Issuers, in good faith, notify the Inspectors
that any Records or information are confidential, such Records or information
shall not be disclosed to any Inspector except where (i) the release of such
Records or information is ordered pursuant to a subpoena or other order from a
court of competent jurisdiction or is necessary in connection with any action,
suit or proceeding or (ii) such Records or information previously has been made
generally available to the public, and each such Holder agrees that Records and
information obtained by it as a result of such inspections shall be kept
confidential and shall not be used by it as the basis for any market
transactions in the securities of the Issuers or the Parent unless and until
such is made generally available to the public through no fault of an Inspector
or a Holder; and each such Holder of such Registrable Securities further agrees
that it will, upon learning that disclosure of such Records or information is
sought in a court of competent jurisdiction, or in connection with any action,
suit or proceeding, give notice to the Issuers and the Parent and allow the
Issuers and the Parent at their expense to undertake appropriate action to
prevent disclosure of the Records and information deemed confidential;
(k)    comply with all applicable rules and regulations of the SEC so long as
any provision of this Agreement shall be applicable;
(l)    cooperate with each seller of Registrable Securities covered by a Shelf
Registration Statement and their respective counsel in connection with any
filings required to be made with FINRA;
(m)    if reasonably requested by any Holder of Registrable Securities covered
by a Registration Statement, promptly incorporate in a prospectus supplement or
post-effective amendment such information with respect to such Holder as such
Holder reasonably requests to be included therein and make filings of such
prospectus supplement or such post-effective amendment as required by Section 2
hereof; and
(n)    the Issuers and the Parent may require each seller of Registrable
Securities as to which any registration is being effected to furnish to it such
information regarding such seller as may be required by the staff of the SEC to
be included in a Shelf Registration Statement; the Issuers and the Parent may
exclude from such registration the Registrable Securities of any seller who
unreasonably fails to furnish such information within a reasonable time after
receiving such request; and the Issuers and the Parent shall have no obligation
to register under the Securities Act the Registrable Securities of a seller who
so fails to furnish such information.
Each Holder agrees that, upon receipt of a Suspension Period notification
pursuant to Section 2(a)(iv) hereof, or upon receipt of any notice from the
Issuers or the Parent of the occurrence of any event specified in
Section 3(e)(ii), 3(e)(iii), or 3(e)(iv) hereof, such Holder will forthwith
discontinue disposition of Registrable Securities pursuant to a Shelf
Registration Statement until such Holder's receipt of the copies of the
supplemented or amended Prospectus contemplated by Section 3(i) hereof or until
it is advised in writing (the "Advice") by the Issuers or the Parent that the
use of the applicable Prospectus may be resumed.
4.    Indemnification and Contribution. (1) The Issuers, the Guarantors and the
Parent agree, jointly and severally, to indemnify and hold harmless the
Purchaser and each other Holder, their respective affiliates, directors and
officers and each Person, if any, who controls the Purchaser or any Holder
within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act, from and against any and all losses, claims, damages and
liabilities (including, without limitation, legal fees and other reasonable
expenses incurred in connection with any suit, action or proceeding or any claim
asserted, as such fees and expenses are incurred), joint or several, that arise
out of, or are based upon, any untrue statement or alleged untrue statement of a
material fact contained in any Registration Statement or any Prospectus or any
omission or alleged omission to state therein a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading, except
insofar as such losses, claims, damages or liabilities arise out of, or are
based upon, any untrue statement or omission or alleged untrue statement or
omission made in reliance upon and in conformity with any information relating
to the Purchaser or any other Holder furnished to the Issuers, the Guarantors or
the Parent in writing by the Purchaser or any other selling Holder expressly for
use therein.
(b)    Each Holder agrees, severally and not jointly, to indemnify and hold
harmless the Issuers, the Guarantors, the Parent and the other selling Holders,
their respective affiliates, the partners of the Issuers, the Guarantors or the
Parent, each officer of the Parent who signed the Registration Statement and
each Person, if any, who controls the Issuers, the Guarantors or the Parent, and
any other selling Holder within the meaning of Section 15 of the Securities Act
or Section 20 of the Exchange Act to the same extent as the indemnity set forth
in paragraph (a) above, but only with respect to any losses, claims, damages or
liabilities that arise out of, or are based upon, any untrue statement or
omission or alleged untrue statement or omission made in reliance upon and in
conformity with any information relating to such Holder furnished to the
Issuers, the Guarantors or the Parent in writing by such Holder expressly for
use in any Registration Statement and any Prospectus.
(c)    If any suit, action, proceeding (including any governmental or regulatory
investigation), claim or demand shall be brought or asserted against any Person
in respect of which indemnification may be sought pursuant to either paragraph
(a) or (b) above, such Person (the "Indemnified Person") shall promptly notify
the Person against whom such indemnification may be sought (the "Indemnifying
Person") in writing; provided that the failure to notify the Indemnifying Person
shall not relieve it from any liability that it may have under this Section 4
except to the extent that it has been materially prejudiced (through the
forfeiture of substantive rights or defenses) by such failure; and provided,
further, that the failure to notify the Indemnifying Person shall not relieve it
from any liability that it may have to an Indemnified Person otherwise than
under this Section 4. If any such proceeding shall be brought or asserted
against an Indemnified Person and it shall have notified the Indemnifying Person
thereof, the Indemnifying Person shall retain counsel reasonably satisfactory to
the Indemnified Person to represent the Indemnified Person and any others
entitled to indemnification pursuant to this Section 4 that the Indemnifying
Person may designate in such proceeding and shall pay the fees and expenses of
such counsel related to such proceeding, as incurred. In any such proceeding,
any Indemnified Person shall have the right to retain its own counsel, but the
fees and expenses of such counsel shall be at the expense of such Indemnified
Person unless (i) the Indemnifying Person and the Indemnified Person shall have
mutually agreed to the contrary; (ii) the Indemnifying Person has failed within
a reasonable time to retain counsel reasonably satisfactory to the Indemnified
Person; (iii) the Indemnified Person shall have reasonably concluded that there
may be legal defenses available to it that are different from or in addition to
those available to the Indemnifying Person; or (iv) the named parties in any
such proceeding (including any impleaded parties) include both the Indemnifying
Person and the Indemnified Person and representation of both parties by the same
counsel would be inappropriate due to actual or potential differing interests
between them. It is understood and agreed that the Indemnifying Person shall
not, in connection with any proceeding or related proceeding in the same
jurisdiction, be liable for the fees and expenses of more than one separate firm
(in addition to any local counsel) for all Indemnified Persons, and that all
such fees and expenses shall be reimbursed as they are incurred. Any such
separate firm (x) for any Holder, its affiliates, directors and officers and any
control Persons of such Holder shall be designated in writing by the Majority
Holders and (y) in all other cases shall be designated in writing by the Issuers
or the Parent. The Indemnifying Person shall not be liable for any settlement of
any proceeding effected without its written consent, but if settled with such
consent or if there be a final judgment for the plaintiff, the Indemnifying
Person agrees to indemnify each Indemnified Person from and against any loss or
liability by reason of such settlement or judgment. The Indemnified Person shall
notify the Indemnifying Person promptly upon any such settlement or final
judgment. Notwithstanding the foregoing sentence, if at any time an Indemnified
Person shall have requested that an Indemnifying Person reimburse the
Indemnified Person for fees and expenses of counsel as contemplated by this
paragraph, the Indemnifying Person shall be liable for any settlement of any
proceeding effected without its written consent if (i) such settlement is
entered into more than 30 days after receipt by the Indemnifying Person of such
request and (ii) the Indemnifying Person shall not have reimbursed the
Indemnified Person in accordance with such request prior to the date of such
settlement. No Indemnifying Person shall, without the written consent of the
Indemnified Person, effect any settlement of any pending or threatened
proceeding in respect of which any Indemnified Person is or could have been a
party and indemnification could have been sought hereunder by such Indemnified
Person, unless such settlement (A) includes an unconditional release of such
Indemnified Person, in form and substance reasonably satisfactory to such
Indemnified Person, from all liability on claims that are the subject matter of
such proceeding and (B) does not include any statement as to or any admission of
fault, culpability or a failure to act by or on behalf of any Indemnified
Person.
(d)    If the indemnification provided for in paragraphs (a) and (b) above is
unavailable to an Indemnified Person or insufficient in respect of any losses,
claims, damages or liabilities referred to therein, then each Indemnifying
Person under such paragraph, in lieu of indemnifying such Indemnified Person
thereunder, shall contribute to the amount paid or payable by such Indemnified
Person as a result of such losses, claims, damages or liabilities (i) in such
proportion as is appropriate to reflect the relative benefits received by the
Parent, the Issuers and the Guarantors from the offering of the Notes, on the
one hand, and by the Holders from receiving Notes or Common Shares (including
Common Shares registered under the Securities Act), on the other hand, or
(ii) if the allocation provided by clause (i) is not permitted by applicable
law, in such proportion as is appropriate to reflect not only the relative
benefits referred to in clause (i) but also the relative fault of the Issuers,
the Guarantors or the Parent on the one hand and the Holders on the other in
connection with the statements or omissions that resulted in such losses,
claims, damages or liabilities, as well as any other relevant equitable
considerations. The relative fault of the Issuers, the Guarantors or the Parent
on the one hand and the Holders on the other shall be determined by reference
to, among other things, whether the untrue or alleged untrue statement of a
material fact or the omission or alleged omission to state a material fact
relates to information supplied by the Issuers, the Guarantors, the Parent or by
the Holders and the parties' relative intent, knowledge, access to information
and opportunity to correct or prevent such statement or omission.
(e)    The Issuers, the Guarantors, the Parent, the Purchaser and the other
Holders agree that it would not be just and equitable if contribution pursuant
to this Section 4 were determined by pro rata allocation (even if the Holders
were treated as one entity for such purpose) or by any other method of
allocation that does not take account of the equitable considerations referred
to in paragraph (d) above. The amount paid or payable by an Indemnified Person
as a result of the losses, claims, damages and liabilities referred to in
paragraph (d) above shall be deemed to include, subject to the limitations set
forth above, any legal or other expenses incurred by such Indemnified Person in
connection with any such action or claim. Notwithstanding the provisions of this
Section 4, in no event shall a Holder be required to contribute any amount in
excess of the amount by which the gross proceeds received by such Holder from
the sale of Common Shares exceeds the amount of any damages that such Holder has
otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission. No Person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any Person who was not guilty of such
fraudulent misrepresentation.
(f)    The remedies provided for in this Section 4 are not exclusive and shall
not limit any rights or remedies that may otherwise be available to any
Indemnified Person at law or in equity.
(g)    The indemnity and contribution provisions contained in this Section 4
shall remain operative and in full force and effect regardless of (i) any
termination of this Agreement, (ii) any investigation made by or on behalf of
the Purchaser or any other Holder, their respective affiliates or any Person
controlling the Purchaser or any other Holder, or by or on behalf of the
Issuers, the Guarantors or the Parent, their respective affiliates or the
officers or directors of or any Person controlling the Issuers, the Guarantors
or the Parent, (iii) acceptance of any of Common Shares and (iv) any sale of
Registrable Securities pursuant to a Shelf Registration Statement.
5.    Underwritten Registration; Participation Therein. In no event will the
method of distribution of the Registrable Securities take the form of an
underwritten offering without the prior written consent of the Parent (which
consent shall not be unreasonably withheld, conditioned or delayed). No Holder
may participate in an underwritten registration hereunder unless such Holder
(a) agrees to sell such Holder's Registrable Securities on the basis provided in
the underwriting arrangement approved by the Persons entitled hereunder to
approve such arrangements and (b) completes and executes all reasonable
questionnaires, powers of attorney, indemnities, underwriting agreements, lockup
letters and other documents reasonably required under the terms of such
underwriting arrangements. In connection with an underwritten registration
hereunder and at its expense the Parent will use commercially reasonable efforts
to obtain (i) a comfort letter from the Parent’s independent registered public
accountants in customary form and covering such matters of the type customarily
covered by comfort letters, dated the date of execution of the underwriting
agreement and brought down to the closing under the underwriting agreement and
(ii) an opinion or opinions from counsel for the Parent dated the date of the
closing under the underwriting agreement, in customary form, scope and
substance, which opinions will be reasonably satisfactory to the managing
underwriter(s) and their respective counsel.
6.    Selection of Underwriters. The Holders of Registrable Securities covered
by the Shelf Registration Statement who desire to do so may sell the Common
Shares covered by such Shelf Registration in an underwritten offering, subject
to the provisions of Sections 3(1) and 5 hereof. In any such underwritten
offering, the underwriter or underwriters and manager or managers that will
administer the offering will be selected by the Holders of a majority in
aggregate principal amount or number, as the context requires, of the
Registrable Securities included in such offering; provided, however, that such
underwriters and managers must be reasonably satisfactory to the Issuers and the
Parent.
7.    Miscellaneous.
(a)    No Inconsistent Agreements. Except for the Merger Agreement and the
agreements contemplated thereby, none of the Issuers, the Guarantors or the
Parent has entered into, and will not enter into, any agreement that is
inconsistent with the rights granted to the Holders of Registrable Securities in
this Agreement or otherwise conflicts with the provisions hereof. The rights
granted to the Holders hereunder do not in any way conflict with and are not
inconsistent with the rights granted to the holders of the Issuers' or the
Parent's other issued and outstanding securities under any such agreements.
(b)    Amendments and Waivers. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may not be given,
unless the Issuers and the Parent have obtained the written consent of Holders
of a majority in aggregate principal amount or number, as the context requires,
of the outstanding Registrable Securities affected by such amendment,
modification, supplement, waiver or departure; provided that no amendment,
modification or supplement or waiver or consent to the departure with respect to
the provisions of Section 4 hereof shall be effective as against any Holder of
Registrable Securities unless consented to in writing by such Holder of
Registrable Securities. Notwithstanding the foregoing sentence, (i) this
Agreement may be amended, without the consent of any Holder of Registrable
Securities, by written agreement signed by the Issuers, the Parent and the
Purchaser, to cure any ambiguity, correct or supplement any provision of this
Agreement that may be inconsistent with any other provision of this Agreement or
to make any other provisions with respect to matters or questions arising under
this Agreement which shall not be inconsistent with other provisions of this
Agreement and (ii) this Agreement may be amended, modified or supplemented, and
waivers and consents to departures from the provisions hereof may be given, by
written agreement signed by the Issuers, the Parent and the Purchaser to the
extent that any such amendment, modification, supplement, waiver or consent is,
in their reasonable judgment, necessary or appropriate to comply with applicable
law (including any interpretation of the Staff of the SEC) or any change
therein.
(c)    Notices. All notices and other communications provided for or permitted
hereunder shall be made in writing by hand-delivery, registered first-class
mail, telex, telecopier, or any courier guaranteeing overnight delivery (i) if
to a Holder, at the most current address given by such Holder to the Issuers or
the Parent by means of a notice given in accordance with the provisions of this
Section 7(d), which address initially is, with respect to the Purchaser, the
address set forth in the Purchase Agreement; and (ii) if to the Issuers, the
Parent or the Guarantors, initially at the Issuers' address set forth in the
Purchase Agreement and thereafter at such other address, notice of which is
given in accordance with the provisions of this Section 7(d).
All such notices and communications shall be deemed to have been duly given: at
the time delivered by hand, if personally delivered; five Business Days after
being deposited in the mail, postage prepaid, if mailed; when receipt is
acknowledged, if telecopied; and on the next Business Day, if timely delivered
to an air courier guaranteeing overnight delivery.
(d)    Successors and Assigns. This Agreement shall inure to the benefit of and
be binding upon the successors, assigns and transferees of the Purchaser,
including, without limitation and without the need for an express assignment,
subsequent Holders; provided, however, that nothing herein shall be deemed to
permit any assignment, transfer or other disposition of Registrable Securities
in violation of the terms of the Purchase Agreement, the indenture relating to
the Notes or the charter of the Parent. If any transferee of any Holder shall
acquire Registrable Securities, in any manner, whether by operation of law or
otherwise, such Registrable Securities shall be held subject to all of the terms
of this Agreement, and by taking and holding such Registrable Securities, such
Person shall be conclusively deemed to have agreed to be bound by and to perform
all of the terms and provisions of this Agreement and such Person shall be
entitled to receive the benefits hereof.
(e)    Third Party Beneficiaries. Each Holder shall be a third party beneficiary
of the agreements made hereunder among the Issuers, the Guarantors, the Parent
and the Purchaser, and the Purchaser shall have the right to enforce such
agreements directly to the extent it deems such enforcement necessary or
advisable to protect its rights or the rights of other Holders hereunder.
(f)    Counterparts. This Agreement may be executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.
(g)    Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.
(h)    GOVERNING LAW. THIS AGREEMENT SHALL BE DEEMED TO HAVE BEEN MADE IN THE
STATE OF NEW YORK. THE VALIDITY AND INTERPRETATION OF THIS AGREEMENT, AND THE
TERMS AND CONDITIONS SET FORTH HEREIN, SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO ANY
PROVISIONS RELATING TO CONFLICTS OF LAWS. EACH OF THE PARTIES HERETO AGREES TO
SUBMIT TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK IN
ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR
ANY OF THE MATTERS CONTEMPLATED HEREBY, IRREVOCABLY WAIVES ANY DEFENSE OF LACK
OF PERSONAL JURISDICTION AND IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF
ANY SUIT, ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT.
EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES, TO THE FULLEST EXTENT IT MAY
EFFECTIVELY DO SO UNDER APPLICABLE LAW, ANY OBJECTION WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF SUCH SUIT, ACTION OR PROCEEDING BROUGHT
IN ANY SUCH COURT AND ANY CLAIM THAT ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT
IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.
(i)    Severability. In the event that any one or more of the provisions
contained herein, or the application thereof in any circumstance, is held
invalid, illegal or unenforceable, the validity, legality and enforceability of
any such provision in every other respect and of the remaining provisions
contained herein shall not be affected or impaired thereby.
(j)    Registrable Securities Held by the Parent or its Affiliates. Whenever the
consent or approval of Holders of a specified percentage of Registrable
Securities is required hereunder, Registrable Securities held by the Parent or
any of its Affiliates (other than the Purchaser) shall not be counted in
determining whether such consent or approval was given by the Holders of such
required percentage.
(k)    No Other Obligation to Register. Except as otherwise expressly provided
in this Agreement, the Issuers and the Parent shall have no obligation to the
Holders to register the Registrable Securities under the Securities Act.
(l)    Entire Agreement. This Agreement is intended by the parties as a final
expression of their agreement and intended to be the complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein. There are no restrictions, promises,
representations, warranties or undertakings, other than those set forth or
referred to herein, with respect to such subject matter. This Agreement
supersedes all prior agreements and understandings between the parties with
respect to such subject matter.
(Signature Page Follows)










--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.
Very truly yours,

CLEARWIRE CORPORATION

By: /s/ Hope F. Cochran    
Name: Hope F. Cochran     Title: Chief Financial Officer
    
CLEARWIRE COMMUNICATIONS LLC


By: /s/ Hope F. Cochran    
Name: Hope F. Cochran     Title: Chief Financial Officer
    
CLEARWIRE FINANCE, INC.


By: /s/ Hope F. Cochran    
Name: Hope F. Cochran     Title: Chief Financial Officer
    
GUARANTORS:

CLEARWIRE LEGACY LLC
CLEARWIRE XOHM LLC
By: Clearwire Communications, LLC, as manager


By: /s/ Hope F. Cochran    
Name: Hope F. Cochran     Title: Chief Financial Officer
    




--------------------------------------------------------------------------------




CLEAR MANAGEMENT SERVICES LLC
CLEAR WIRELESS, LLC
CLEARWIRE IP HOLDINGS LLC
CLEARWIRE SPECTRUM HOLDINGS III LLC
By: Clearwire Communications, LLC, as manager


By: /s/ Hope F. Cochran    
Name: Hope F. Cochran     Title: Chief Financial Officer
    
CLEAR GLOBAL SERVICES LLC
CLEAR PARTNER HOLDINGS LLC
By:    Clear Wireless LLC, as member


By: /s/ Hope F. Cochran    
Name: Hope F. Cochran     Title: Chief Financial Officer
    
CLEARWIRE TELECOMMUNICATIONS SERVICES, LLC
FIXED WIRELESS HOLDINGS, LLC
CLEARWIRE SPECTRUM HOLDINGS II LLC
CLEARWIRE SPECTRUM HOLDINGS LLC

By:    Clearwire Legacy LLC, as member


By: /s/ Hope F. Cochran    
Name: Hope F. Cochran     Title: Chief Financial Officer
    
ALDA WIRELESS HOLDINGS, LLC
AMERICAN TELECASTING DEVELOPMENT, LLC
AMERICAN TELECASTING OF ANCHORAGE, LLC
AMERICAN TELECASTING OF BEND, LLC





--------------------------------------------------------------------------------




AMERICAN TELECASTING OF COLUMBUS, LLC
AMERICAN TELECASTING OF DENVER, LLC
AMERICAN TELECASTING OF FORT MYERS, LLC
AMERICAN TELECASTING OF FT. COLLINS, LLC
AMERICAN TELECASTING OF GREEN BAY, LLC
AMERICAN TELECASTING OF LANSING, LLC
AMERICAN TELECASTING OF LINCOLN, LLC
AMERICAN TELECASTING LITTLE ROCK, LLC
AMERICAN TELECASTING OF LOUISVILLE, LLC
AMERICAN TELECASTING OF MEDFORD, LLC
AMERICAN TELECASTING OF MICHIANA, LLC
AMERICAN TELECASTING OF MONTEREY, LLC
AMERICAN TELECASTING OF REDDING, LLC
AMERICAN TELECASTING OF SANTA BARBARA, LLC
AMERICAN TELECASTING OF SEATTLE, LLC
AMERICAN TELECASTING OF SHERIDAN, LLC
AMERICAN TELECASTING OF YUBA CITY, LLC
ATI OF SANTA ROSA, LLC
ATI SUB, LLC
ATL MDS, LLC
BAY AREA CABLEVISION, LLC
BROADCAST CABLE, LLC
FRESNO MMDS ASSOCIATES, LLC
KENNEWICK LICENSING, LLC
NSAC, LLC
PCTV GOLD II, LLC
PCTV OF SALT LAKE CITY, LLC
PCTV SUB, LLC
PEOPLE’S CHOICE TV OF ALBUQUERQUE, LLC
PEOPLE’S CHOICE TV OF HOUSTON, LLC
PEOPLE’S CHOICE TV OF ST. LOUIS, LLC
SPEEDCHOICE OF DETROIT, LLC
SCC X, LLC
SPEEDCHOICE OF PHOENIX, LLC
SPRINT (BAY AREA), LLC
TDI ACQUISITION SUB, LLC
TRANSWORLD TELECOM II, LLC
WAVEPATH SUB, LLC
WBS OF AMERICA, LLC
WBS OF SACRAMENTO, LLC
WBSFP LICENSING, LLC
WBSY LICENSING, LLC
WCOF, LLC





--------------------------------------------------------------------------------




WIRELESS BROADBAND SERVICES OF AMERICA, LLC

By:    Clearwire XOHM LLC, as manager


By: /s/ Hope F. Cochran    
Name: Hope F. Cochran     Title: Chief Financial Officer
    










--------------------------------------------------------------------------------




CONFIRMED AND ACCEPTED, as of the date first above written:
SPRINT NEXTEL CORPORATION

By:    /s/ Charles R. Wunsch
Name: Charles R. Wunsch    
     Title: Senior Vice President, General Counsel and Corporate Secretary    






--------------------------------------------------------------------------------




Schedule 1


Guarantors


CLEARWIRE LEGACY LLC
CLEARWIRE XOHM LLC
CLEAR MANAGEMENT SERVICES LLC
CLEAR WIRELESS, LLC
CLEARWIRE IP HOLDINGS LLC
CLEARWIRE SPECTRUM HOLDINGS III LLC
CLEAR GLOBAL SERVICES LLC
CLEAR PARTNER HOLDINGS LLC
CLEARWIRE TELECOMMUNICATIONS SERVICES, LLC
FIXED WIRELESS HOLDINGS, LLC
CLEARWIRE SPECTRUM HOLDINGS II LLC
CLEARWIRE SPECTRUM HOLDINGS LLC
ALDA WIRELESS HOLDINGS, LLC
AMERICAN TELECASTING DEVELOPMENT, LLC
AMERICAN TELECASTING OF ANCHORAGE, LLC
AMERICAN TELECASTING OF BEND, LLC
AMERICAN TELECASTING OF COLUMBUS, LLC
AMERICAN TELECASTING OF DENVER, LLC
AMERICAN TELECASTING OF FORT MYERS, LLC
AMERICAN TELECASTING OF FT. COLLINS, LLC
AMERICAN TELECASTING OF GREEN BAY, LLC
AMERICAN TELECASTING OF LANSING, LLC
AMERICAN TELECASTING OF LINCOLN, LLC
AMERICAN TELECASTING LITTLE ROCK, LLC
AMERICAN TELECASTING OF LOUISVILLE, LLC
AMERICAN TELECASTING OF MEDFORD, LLC
AMERICAN TELECASTING OF MICHIANA, LLC
AMERICAN TELECASTING OF MONTEREY, LLC
AMERICAN TELECASTING OF REDDING, LLC
AMERICAN TELECASTING OF SANTA BARBARA, LLC
AMERICAN TELECASTING OF SEATTLE, LLC
AMERICAN TELECASTING OF SHERIDAN, LLC
AMERICAN TELECASTING OF YUBA CITY, LLC
ATI OF SANTA ROSA, LLC
ATI SUB, LLC
ATL MDS, LLC
BAY AREA CABLEVISION, LLC
BROADCAST CABLE, LLC
FRESNO MMDS ASSOCIATES, LLC
KENNEWICK LICENSING, LLC
NSAC, LLC





--------------------------------------------------------------------------------




PCTV GOLD II, LLC
PCTV OF SALT LAKE CITY, LLC
PCTV SUB, LLC
PEOPLE’S CHOICE TV OF ALBUQUERQUE, LLC
PEOPLE’S CHOICE TV OF HOUSTON, LLC
PEOPLE’S CHOICE TV OF ST. LOUIS, LLC
SPEEDCHOICE OF DETROIT, LLC
SCC X, LLC
SPEEDCHOICE OF PHOENIX, LLC
SPRINT (BAY AREA), LLC
TDI ACQUISITION SUB, LLC
TRANSWORLD TELECOM II, LLC
WAVEPATH SUB, LLC
WBS OF AMERICA, LLC
WBS OF SACRAMENTO, LLC
WBSFP LICENSING, LLC
WBSY LICENSING, LLC
WCOF, LLC
WIRELESS BROADBAND SERVICES OF AMERICA, LLC








--------------------------------------------------------------------------------




Appendix A
Form of Selling Securityholder Notice and Questionnaire
The undersigned beneficial holder of 1.00% Exchangeable Notes due 2018 (the
"Notes") of Clearwire Communications LLC (the "Company") and Clearwire Finance,
Inc. ("Finance Co" and, together with the Company, the "Issuers") or Registrable
Securities (as defined in the Registration Rights Agreement), understands that
Parent has filed or intends to file with the Securities and Exchange Commission
a registration statement (the "Shelf Registration Statement") for the
registration and resale under Rule 415 of the Securities Act of 1933, as
amended, of the Registrable Securities in accordance with the terms of the
Registration Rights Agreement, dated as of ______, 20__ (the "Registration
Rights Agreement"), among the Issuers, Parent, the guarantors party thereto (the
"Guarantors") and the Purchaser named therein. A copy of the Registration Rights
Agreement is available from Parent upon request at the address set forth below.
All capitalized terms not otherwise defined herein shall have the meaning
ascribed thereto in the Registration Rights Agreement.
Each beneficial owner of Registrable Securities is entitled to the benefits of
the Registration Rights Agreement. In order to sell or otherwise dispose of any
Registrable Securities pursuant to the Shelf Registration Statement, a
beneficial owner of Registrable Securities generally will be required to be
named as a Selling Securityholder (as defined below) in the related prospectus,
deliver a prospectus to purchasers of Registrable Securities and be bound by
those provisions of the Registration Rights Agreement applicable to such
beneficial owner (including certain indemnification provisions as described
below). Beneficial owners are encouraged to complete, exe-cute and deliver this
Questionnaire prior to the effectiveness of the Shelf Registration Statement so
that such beneficial owners may be named as Selling Securityholders in the
related prospectus at the time of effectiveness. Any beneficial owner of
Registrable Securities wishing to include its Registrable Securities must
deliver to Parent a properly completed and signed Questionnaire.
Certain legal consequences arise from being named as Selling Securityholders in
the Shelf Registration Statement and the related prospectus. Accordingly,
holders and beneficial owners of Registrable Securities are advised to consult
their own securities law counsel regarding the con-sequences of being named or
not being named as a Selling Securityholder in the Shelf Registration Statement
and the related prospectus.
Notice
The undersigned beneficial owner (the "Selling Securityholder") of Registrable
Securities hereby gives notice to the Issuers and Parent of its intention to
sell or otherwise dispose of Registrable Securities beneficially owned by it and
listed below in Item 3(b) pursuant to the Shelf Registration Statement at some
point. The undersigned, by signing and returning this Notice and Questionnaire,
understands that it will be bound by the terms and conditions of this Notice and
Questionnaire and the Registration Rights Agreement.

1
194085-TORSR01A - MSW

--------------------------------------------------------------------------------




Pursuant to the Registration Rights Agreement, the undersigned has agreed to
indemnify and hold harmless the Issuers, Parent, the Guarantors, and the other
selling Holders, their respective affiliates, the partners of the Issuers, the
Guarantors or the Parent, each officer of the Parent who signed the Registration
Statement and each Person, if any, who controls the Issuers, the Guarantors or
the Parent, and any other selling Holder within the meaning of either Section 15
of the Securities Act or Section 20 of the Securities Exchange Act of 1934, as
amended (the "Exchange Act"), from and against some losses arising in connection
with statements concerning the undersigned made in the Registration Statement or
the related prospectus in reliance upon the information provided in this
Questionnaire.
The undersigned hereby provides the following information to the Issuers and
Parent and represents and warrants that such information is accurate and
complete:
Questionnaire
1.    (a)    Full Legal Name of Selling Securityholder:


(b)    Full Legal Name of Registered Holder (if not the same as (a) above)
through which Registrable Securities listed in Item (3) below are held:


(c)    Full Legal Name of DTC Participant (if applicable and if not the same as
(b) above) through which Registrable Securities listed in Item (3) below are
held:


2.    Address for Notices to Selling Securityholder:


Telephone:
Fax:
Email address:
Contact Person:
3.    Beneficial Ownership of Registrable Securities:

Except as set forth below in this Item (3), the undersigned Selling
Securityholder does not beneficially own any Registrable Securities.

2
294085-TORSR01A - MSW

--------------------------------------------------------------------------------




(a)    Number of shares of Registrable Securities (as defined in the
Registration Rights Agreement) beneficially owned:


(b)    Number of shares of the Registrable Securities which the undersigned
wishes to be included in the Shelf Registration Statement:


4.    Beneficial Ownership of other Clearwire Corporation securities owned by
the Selling Securityholder:

Except as set forth below in this Item (4), the undersigned is not the
beneficial or registered owner of any securities of Clearwire Corporation other
than the Registrable Securities listed above in Item (3).
(a)    Type and amount of other securities beneficially owned by the Selling
Securityholder:


(b)    CUSP No(s). of such other securities beneficially owned:


5.    Relationship with Clearwire Corporation:
(a)    Have you or any of your affiliates, officers, directors or principal
equity holders (owners of 5% or more of the equity securities of the Selling
Securityholder) held any position or office or have you had any other material
relationship with Clearwire Corporation (or its predecessors or affiliates)
within the past three years?

£ Yes.

£ No.
(b)    If so, please state the nature and duration of your relationship with
Clearwire Corporation:


6.    (a)    Broker-Dealer Status
Is the Selling Securityholder a broker-dealer registered pursuant to Section 15
of the Exchange Act?



3
394085-TORSR01A - MSW

--------------------------------------------------------------------------------




£ Yes.

£ No.

Note that we will be required to identify any registered broker-dealer as an
underwriter in the prospectus. If so, please answer the remaining questions in
this section.

If the Selling Securityholder is a registered broker-dealer, please indicate
whether the Selling Securityholder purchased its Registrable Securities for
investment or acquired them as transaction-based compensation for investment
banking or similar services.



If the Selling Securityholder is a registered broker-dealer and received its
Registrable Securities other than as transaction-based compensation, Parent is
required to identify you as an underwriter in the Shelf Registration Statement
and related prospectus.
(b)    Affiliation with Broker-Dealers:

Is the Selling Securityholder an affiliate of a registered broker-dealer? For
purposes of this Item 5(b), an "affiliate" of a specified person or entity means
a person or entity that directly, or indirectly through one or more
intermediaries, controls or is controlled by, or is under common control with,
the person or entity specified.

£ Yes.

£ No.

If so, please answer the remaining questions in this section.
(i)    Please describe the affiliation between the Selling Securityholder and
any registered broker-dealers:


(ii)    If the Notes were purchased by the Selling Securityholder other than in
the ordinary course of business, please describe the circumstances:


(iii)    If the Selling Securityholder, at the time of its purchase of
Registrable Securities, has had any agreements or understandings, directly

4
494085-TORSR01A - MSW

--------------------------------------------------------------------------------




or indirectly, with any person to distribute the Registrable Securities, please
describe such agreements or understandings:



Note that if the Selling Securityholder is an affiliate of a broker-dealer and
did not purchase its notes in the ordinary course of business or at the time of
the purchase had any agreements or understandings, directly or indirectly, to
distribute the securities, we must identify the Selling Securityholder as an
underwriter in the prospectus.
7.    Nature of Beneficial Holding. The purpose of this question is to identify
the ultimate natural person(s) or publicly held entity that exercise(s) sole or
shared voting or disparities power over the Registrable Securities.
(a)    Is the Selling Securityholder a natural person?

£ Yes.

£ No.
(b)    Is the Selling Securityholder required to file, or is it a wholly owned
subsidiary of a company that is required to file, periodic and other reports
(for example, Forms 10-K, 10-Q and 8-K) with the Securities and Exchange
Commission pursuant to Section 13(a) or 15(d) of the Exchange Act?

£ Yes.

£ No.
(c)    State whether the Selling Securityholder is an investment company, or a
subsidiary of an investment company, registered under the Investment Company Act
of 1940, as amended:

£ Yes.

£ No.
(d)    If a subsidiary, please identify the publicly held parent entity:



If you answered "No" to questions (a), (b) and (c) above, please identify the
controlling per-son(s) of the Selling Securityholder (the "Controlling Entity").
If the Controlling Entity is not a natural person or a publicly held entity,
please identify each controlling person(s) of such Controlling Entity. This
process should

5
594085-TORSR01A - MSW

--------------------------------------------------------------------------------




be repeated until you reach natural persons or a publicly held entity that
exercise sole or shared voting or disparities power over the Registrable
Securities:
*** PLEASE NOTE THAT THE SECURITIES AND EXCHANGE COMMISSION REQUIRES THAT THESE
NATURAL PERSONS BE NAMED IN THE PROSPECTUS ***
If you need more space for this response, please attach additional sheets of
paper. Please be sure to indicate your name and the number of the item being
responded to on each such additional sheet of paper, and to sign each such
additional sheet of paper before attaching it to this Questionnaire. Please note
that you may be asked to answer additional questions depending on your responses
to the above questions.
8.    Plan of Distribution:

Except as set forth below, the undersigned (including its donees or pledgees)
intends to distribute the Registrable Securities listed above in Item
(3) pursuant to the Shelf Registration Statement only as follows (if at all):
such Registrable Securities may be sold from time to time directly by the
undersigned or alternatively through underwriters, broker-dealers or agents. If
the Registrable Securities are sold through underwriters, broker-dealers or
agents, the Selling Securityholder will be responsible for underwriting
discounts or commissions or agent's commissions. Such Registrable Securities may
be sold in one or more transactions at fixed prices, at prevailing market prices
at the time of sale, at varying prices determined at the time of sale, or at
negotiated prices. Such sales may be effected in transactions (which may involve
crosses or block transactions) (i) on any national securities exchange or
quotation service on which the Registrable Securities may be listed or quoted at
the time of sale, (ii) in the over-the-counter market, (iii) in transactions
otherwise than on such exchanges or services or in the over-the-counter market
or (iv) through the writing of options. The Selling Securityholder may pledge or
grant a security interest in some or all of the Registrable Securities owned by
it and, if it defaults in the performance of its secured obligations, the
pledgees or secured parties may offer and sell the Registrable Securities from
time to time pursuant to the prospectus. The Selling Securityholder also may
transfer and donate shares in other circumstances in which case the transferees,
donees, pledgees or other successors in interest will be the selling
Securityholder for purposes of the prospectus.

State any exceptions here: 
Note:    In no event may such method(s) of distribution take the form of an
underwritten offering of the Registrable Securities without the prior agreement
of Clearwire Corporation (which agreement shall not be unreasonably withheld,
conditioned or delayed).
By returning this Questionnaire, the selling securityholder will be deemed to be
aware of the foregoing interpretation.

6
694085-TORSR01A - MSW

--------------------------------------------------------------------------------




9.    Securities Received From Named Selling Securityholder:

Did the Selling Securityholder receive its Registrable Securities listed above
in Item 3 as a transferee from selling securityholder(s) previously identified
in the Shelf Registration Statement?

£ Yes.

£ No.

If so, please answer the remaining questions in this section.
(i)    Did the Selling Securityholder receive such Registrable Securities listed
above in Item (3) from the named selling securityholder(s) prior to the
effectiveness of the Shelf Registration Statement?

£ Yes.

£ No.
Identify below the name(s) of the selling securityholder(s) from whom the
Selling Securityholder received the Registrable Securities listed above in Item
(3) and the date on which such securities were received.
The undersigned acknowledges that it understands its obligation to comply with
the provisions of the Exchange Act and the rules thereunder relating to stock
manipulation, particularly Regulation M thereunder (or any successor rules or
regulations), in connection with any offering of Registrable Securities pursuant
to the Shelf Registration Statement. The undersigned agrees that neither it nor
any person acting on its behalf will engage in any transaction in violation of
such provisions.
The Selling Securityholder hereby acknowledges its obligations under the
Registration Rights Agreement to indemnify and hold harmless certain persons set
forth therein.
Pursuant to the Registration Rights Agreement, the Issuers, Parent and the
Guarantors have agreed under certain circumstances to indemnify the Selling
Securityholders against certain liabilities.
In accordance with the undersigned's obligation under the Registration Rights
Agreement to provide such information as may be required by law for inclusion in
the Shelf Registration Statement, the undersigned agrees to provide any
additional information the Issuers and Parent may reasonably request and to
promptly notify the Issuers and Parent of any inaccuracies or changes in the
information provided that may occur at any time while the Shelf Registration
Statement remains effective. All notices hereunder and pursuant to the
Registration Rights Agreement shall be made in writing by hand-delivery,
first-class mail, or air courier guaranteeing overnight delivery as follows:

7
794085-TORSR01A - MSW

--------------------------------------------------------------------------------




To the Issuers and Parent:
Clearwire Corporation
1475 120th Ave. NE
Bellevue, Washington 98005
Attention: Legal Department
In the event any Selling Securityholder transfers all or any portion of the
Registrable Securities listed in Item 3 above after the date on which such
information is provided to the Issuers and Parent, the Selling Securityholder
will notify the transferee(s) at the time of transfer of its rights and
obligations under this Questionnaire and the Registration Rights Agreement.
By signing this Questionnaire, the undersigned consents to the disclosure of the
information contained herein in its answers to items (1) through (7) above and
the inclusion of such information in the Shelf Registration Statement, the
related prospectus and any state securities or Blue Sky applications. The
undersigned understands that such information will be relied upon by the Issuers
and Parent without independent investigation or inquiry in connection with the
preparation or amendment of the Shelf Registration Statement, the related
prospectus and any state securities or Blue Sky applications.
Once this Questionnaire is executed by the Selling Securityholder and received
by the Issuers and Parent, the terms of this Questionnaire and the
representations and warranties contained herein shall be binding on, shall inure
to the benefit of, and shall be enforceable by the respective successors, heirs,
personal representatives and assigns of the Issuers and Parent and the Selling
Securityholder with respect to the Registrable Securities beneficially owned by
such Selling Securityholder and listed in Item (3) above. This Questionnaire
shall be governed by, and construed in accordance with, the laws of the State of
New York without regard to the conflicts-of-laws provisions thereof.

8
894085-TORSR01A - MSW

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned, by authority duly given, has caused this
Questionnaire to be executed and delivered either in person or by its authorized
agent.
Dated:
Beneficial Owner:
By:             
    Name:    
    Title:    
Please return the completed and executed notice and questionnaire to:
Clearwire Corporation
1475 120th Ave. NE
Bellevue, Washington 98005
Attention: Legal Department













9
994085-TORSR01A - MSW